NO. 12-22-00199-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MARY J. SMITH,                                   §      APPEAL FROM THE 349TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

EDWARD COHN,
APPELLEE                                         §      HOUSTON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
       On July 18, 2022, the Clerk of this Court notified Appellant, Mary J. Smith, that the
filing fee in this appeal is due. Appellant was informed that failure to remit the filing fee on or
before July 28, would result in the Court’s taking appropriate action, including dismissal of the
case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee
passed, and Appellant has not responded to this Court’s notice, paid the filing fee, or otherwise
shown that she is excused from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. 2
See TEX. R. APP. P. 42.3(c).
Opinion delivered August 10, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          The case information sheet from the Houston County District Clerk’s Office reflects that Appellant has
not been declared indigent.
         2
           We also note that Appellant’s pro se notice of appeal fails to contain the information specifically required
by Texas Rule of Appellate Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code.
See TEX. R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019)
(notice of appeal must be served on each court reporter responsible for preparing reporter’s record).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 10, 2022


                                         NO. 12-22-00199-CV


                                           MARY J. SMITH,
                                              Appellant
                                                 V.
                                           EDWARD COHN,
                                              Appellee


                                Appeal from the 349th District Court
                          of Houston County, Texas (Tr.Ct.No. 21-0158)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.